DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's arguments regarding examiner’s requirement for restriction/election, in the reply filed on 11/24/2020, have been considered and are persuasive.  Therefore, requirement for restriction/election has been withdrawn.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(s) 1-5 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (WIPO Pub. WO2015142312 A1).
Regarding claim 1, Yao discloses a method, comprising:
receiving, by a device, a request to initiate an audio test (see paragraph 118);
generating, by the device and based on the request, one or more instructions to control a bone transducer device and a microphone device (see paragraphs 56, 65, and 135);
sending, by the device, the one or more instructions to a control device (see paragraphs 9 and 64-65); 
receiving, by the device and after sending the one or more instructions, audio data from the control device (see paragraphs 73-76);
processing, by the device, the audio data to determine whether the audio data includes an otoacoustic emission (OAE) (see paragraphs 125 and 141); and
causing, by the device, at least one action to be performed based on determining whether the OAE is included in the audio data (see paragraphs 141-143).
Regarding claim 2, Yao discloses the method of claim 1, as discussed above, wherein the request indicates one or more sound frequencies to be tested (see paragraph 95).
Regarding claim 3, Yao discloses the method of claim 1, as discussed above, wherein the one or more instructions include a set of instructions to cause the bone transducer device to generate an audio signal at a particular sound frequency (see paragraph 95).

a first set of instructions to cause the bone transducer device to generate a first audio signal at a first frequency at a particular time (see paragraphs 62, 93, and 95); and
a second set of instructions to cause the bone transducer device to generate a second audio signal at a second frequency at the particular time (see paragraphs 62, 93, and 95).
Regarding claim 5, Yao discloses the method of claim 1, as discussed above, wherein sending the one or more instructions to the control device comprises:
sending the one or more instructions to the control device via a wireless communication protocol (see paragraph 63).
Regarding claim 9, Yao discloses the method of claim 1, as discussed above, wherein, when the device determines that the audio data includes the OAE, causing the at least one action to be performed comprises:
generating a message indicating that the device determined that the OAE is included in the audio data (see paragraph 86); and
causing the device to display the message on a display screen of the device (see paragraph 86).
Regarding claim 10, Yao discloses the method of claim 1, as discussed above, wherein, when the device determines that the audio data does not include the OAE, causing the at least one action to be performed comprises:
causing instructions regarding positioning of the bone transducer device and the microphone device to be displayed on a display screen of the device (see paragraph 86).
Regarding claim 11, Yao discloses the method of claim 1, as discussed above, wherein, when the device determines that the audio data does not include the OAE, causing the at least one action to be performed comprises:
determining an availability of a doctor (see paragraph 111); and
scheduling, based on the availability of the doctor, a time for a subject of the audio test to meet with the doctor (see paragraph 111).

Allowable Subject Matter
6.	Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Claims 12-20 are allowed.
Regarding independent claim 12, the closest prior art of record, Yao et al. (WIPO Pub. WO2015142312 A1) discloses a bone conduction otoacoustic emission (OAE) testing apparatus comprising: a pressure sensor device; a bone transducer device to be placed at a second position on the head of the subject; a microphone device to be placed in an ear canal of an ear of the subject; and a control device to: cause the pressure sensor device to determine an amount of pressure; the bone transducer device to generate a first audio signal at a first frequency and a second audio signal at a second frequency; cause the microphone device to capture audio data concerning the ear; and provide the audio data to permit a device to determine whether the audio data includes an OAE.  
However, Yao fails to teach the combination of a bone conduction otoacoustic emission (OAE) testing apparatus, comprising: a pressure sensor device to be placed at a first position on a head of a subject; a bone transducer device to be placed at a second position on the head of the subject; a microphone device to be placed in an ear canal of an ear of the subject; and a control device to:  cause the pressure sensor device to determine an amount of pressure the bone conduction OAE testing apparatus is exerting on the head of the subject; determine that the amount of pressure satisfies a threshold; cause, based on determining that the amount of pressure satisfies the threshold, the bone transducer device to generate a first audio signal at a first frequency and a second audio signal at a second frequency; cause the microphone device to capture audio data concerning the ear; and provide the audio data to permit a device to determine whether the audio data includes an OAE.
Regarding independent claim 17, the closest prior art of record, Yao, discloses a bone conduction otoacoustic emission (OAE) testing apparatus comprising: a pressure sensor device; a bone transducer device to be placed at a second position on the head of the subject; a microphone device to be placed in an ear canal of an ear of the subject; and a control device to: cause the pressure sensor device to determine an amount of pressure; the bone transducer device to generate a first audio signal at a first frequency and a second audio signal at a second frequency; cause the microphone device to capture audio data concerning the ear; and provide the audio data to permit a device to determine whether the audio data includes an OAE.  
However, Yao fails to teach the combination of a bone conduction otoacoustic emission (OAE) testing apparatus, comprising: a pressure sensor device to be placed at a first position on a head of a subject; a first bone transducer device to be placed at a second position on the head of the subject; a second bone transducer device to be placed at a third position on the head of the subject; a first microphone device to be placed in an ear canal of a first ear of the subject; a second microphone device to be placed in an ear canal of a second ear of the subject; and a control device to:  cause the pressure sensor device to determine an amount of pressure the bone conduction OAE testing apparatus is exerting on the head of the subject; determine that the amount of pressure satisfies a threshold; cause, based on determining that the amount of pressure satisfies the threshold, the first bone transducer device to generate one or more first audio signals and the second bone transducer device to generate one or more second audio signals; cause the first microphone device to capture first audio data concerning the first ear and the second microphone device to capture second audio data concerning the second ear; send the first audio data to permit a device to determine whether the first audio data includes a first OAE; and send the second audio data to permit the device to determine whether the second audio data includes a second OAE.  The distinct features, as disclosed in independent claims 12 and 17 render the claims allowable.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL KIM/Primary Examiner, Art Unit 2654